NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUAN ANTONIO FALCON,                            No. 16-16177

                Plaintiff-Appellant,            D.C. No. 1:10-cv-02262-EPG

 v.
                                                MEMORANDUM*
M. R. PHILLIPS, Correctional Lieutenant at
KVSP,

                Defendant-Appellee.

                   Appeal from the United States District Court
                        for the Eastern District of California
                  Erica P. Grosjean, Magistrate Judge, Presiding**

                            Submitted April 11, 2017***

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Juan Antonio Falcon appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging a due process



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             Falcon consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claim arising from a disciplinary hearing. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Falcon’s action because Falcon failed

to allege facts implicating a liberty or property interest protected by the Due

Process Clause. See Sandin v. Conner, 515 U.S. 472, 484 (1995) (protected liberty

or property interest arises under due process clause when a restraint imposes an

“atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life”); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(plaintiff must allege facts that “allow[ ] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as meritless Falcon’s contention that the district court improperly

restricted his ability to plead his claim.

      AFFIRMED.




                                             2                                    16-16177